Citation Nr: 0303643	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  02-05 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than November 29, 
1994 for the award of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert A. Friedman, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  

Procedural history

The veteran had active service from August 1966 to July 1968. 

The veteran's initial claim for service connection for a 
"nervous condition" was denied by the RO in a November 1968 
rating decision.  The veteran did not appeal that decision 
and it became final in November 1969.  

As will be explained in greater detail below, in May 1975 the 
veteran attempted to reopen his claim for a "nervous 
condition".  In an August 1976 rating decision, the RO denied 
the claim.  The veteran disagreed with the August 1976 rating 
decision and a statement of the case was issued in October 
1976.  Subsequently, the veteran's VA claims folder was lost, 
and attempts to reconstruct it have only been partially 
successful.  

In November 1994, in response to notification by the RO that 
his claims folder had been lost, the veteran informed the RO 
that he wished to pursue a claim for service connection for a 
psychiatric disability.  PTSD was diagnosed and in a July 
1996 rating decision, service connection for PTSD was 
granted, effective from November 29, 1994.  

In March 2000, the veteran filed a claim for entitlement to 
an earlier effective date for the grant of service connection 
for PTSD.  In a November 2000 rating decision, the RO denied 
the claim.  The veteran disagreed with the November 2000 
rating decision and initiated this appeal.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in May 2002.  


FINDING OF FACT

The veteran initially filed a claim of entitlement to service 
connection for PTSD on November 29, 1994.


CONCLUSION OF LAW

Entitlement to an effective date prior to November 29, 1994 
for the grant of service connection for PTSD is not shown as 
a matter of law.  38 U.S.C.A. §§ 5101(a), 5110(a) (West 
1991); 38 C.F.R. §§ 3.1(p), 3.151, 3.400(b) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an effective date 
earlier than November 29, 1994 for the award of service 
connection for PTSD.  In essence, he contends that a 1975 
claim of entitlement to service connection for a "nervous 
condition" was not finally adjudicated and that his November 
1994 claim was not a new claim but was merely a continuation 
of the claim dating back to 1975.   His attorney has clearly 
and succinctly summarized his contentions:  "[the veteran's] 
response in November 1994 was not the beginning of the claim 
but the continuation of his pending appeal." 

The Board observes in passing that the term "nervous 
condition", as it has been used in connection with this case, 
means a psychiatric disorder. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2002)].  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and assist do not apply to 
a claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  In any event, the RO included with the statement of 
the case the requirements of the VCAA, including the 
responsibilities of the VA and the veteran with respect to 
obtaining evidence.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The veteran and his attorney have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; but he indicated in his May 2002 VA Form 
9 that he did not want a BVA hearing, and he did not request 
a hearing before the RO on this issue.  The veteran's 
attorney has submitted written argument in his behalf.

As discussed elsewhere in this decision, this case in part 
involves the status of a 1975 claim of entitlement to service 
connection for a psychiatric disability.  The veteran in 
essence contends that he appealed an adverse 1976 
determination and his appeal was not acted upon.  Through no 
fault of the veteran, his original claims folder, which would 
be expected to contain a definitive answer as to what 
happened with respect to that claim, is missing.  A 
reconstructed claims folder is now before the Board.  This 
file contains some evidence pertinent to this appeal, but 
most records dating earlier than 1987 remain missing.  

The matter which must be addressed at this point is whether 
all reasonable efforts have been taken to locate the missing 
claims folder and whether additional efforts to do so would 
be futile. 

Notations in the reconstructed claims folder show that in 
March 1991 the RO made several attempts to locate the 
original claims folder, including contacting the veteran's 
service organization and the Board.  The RO then commenced 
rebuilding the file.  The reconstructed claims folder now 
contains three volumes.  There is no suggestion in the 
reconstructed claims folder as to any possible location of 
the original claims folder. The Board therefore concludes 
that any further effort to locate the veteran's original VA 
claims folder would be fruitless.

There is no indication in the record that there is other 
available evidence pertaining to the issue on appeal which 
has not been obtained.

In summary, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law 
to the extent practicable.  Under these circumstances, the 
Board can identify no further development that would avail 
the veteran or aid the Board's inquiry.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, the 
Board will proceed to a decision on the merits.   



Pertinent law and regulations 

Effective dates - in general 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 1991); 38 C.F.R. § 3.151(a) (2002).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2002).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran , it will 
be considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2002).

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2002).  

The effective date for an award of service connection shall 
be the day after separation from service or the date 
entitlement arose, if the claim is received within one year 
of separation from service, otherwise the general rule 
applies.  38 U.S.C.A. § 5110(b)(1) (West 1991); 38 C.F.R. § 
3.400(b)(2)(i) (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

The Board again acknowledges that the veteran's original VA 
claims folder, which contained records of communications 
prior to 1987, is missing and cannot be located.  The Court 
has held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule. See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of the veteran's claim has been undertaken with this 
heightened duty in mind. The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the veteran.  See Russo v. Brown, 9 Vet. 
App. 46 (1996). 

Analysis

The veteran in substance contends that he appealed a 1976 RO 
denial of his claim of entitlement to service connection for 
a psychiatric disability but that no final decision was 
rendered on that claim.  He further contends that his 1975 
claim of entitlement to service connection for a psychiatric 
disability therefore remained open over the course of some 
two decades and that this claim was ultimately granted in the 
form of service connection for PTSD.  He therefore concludes 
that service connection for PTSD should be granted back to 
1975.   

There is no dispute that the veteran's claims folder was 
subsequently lost, probably in 1987, and that there is now no 
complete record of what transpired prior to 1987.  While the 
October 1976 statement of the case has been reproduced, which 
shows that the veteran did indeed file a notice of 
disagreement with the 1976 decision, there is no further 
evidence, aside from the veteran's own statements, which 
indicate that an appeal was filed.  The Board observes in 
passing that it has attempted to search its own records in 
order to determine whether or not a Board decision was issued 
in 1976 or 1977, but was informed that the Board does not 
retain records from that period.  

After having carefully considered the matter, the Board 
concludes that the effective date for the grant of service 
connection for PTSD should not be earlier than the currently 
assigned date of November 29, 1994.  The basis is the Board's 
decision is that the November 29, 1994 claim, which was 
ultimately granted, amounted to an original claim of 
entitlement to PTSD which bore no relationship to any 
previous claim of entitlement to an unspecified "nervous 
condition".  The Board's decision is based on the decision of 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit)  in Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996).  In that case, the Federal Circuit held that a 
claim based on the diagnosis of a new mental disorder 
constitutes a new claim when the new disorder had not been 
diagnosed and considered at the time of the prior Notice of 
Disagreement.  In short, the veteran's contentions as to 
whether his 1975 claim of entitlement to service connection 
for a "nervous condition" remained open over the years is 
irrelevant because that was a different claim from the 
November 1994 PTSD claim which was ultimately granted.     

It is clear that entitlement to service connection for  PTSD 
was not claimed by the veteran in 1976.  Indeed, PTSD was not 
added to the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-III) until 1980.  PTSD was not added to the VA 
Schedule for Rating Disabilities (Diagnostic Code 9411) until 
April 11, 1980.  See VAOPGCPREC 26-97.  Crucial to the 
outcome of this appeal, the Court has specifically held that 
a claim for service connection for PTSD is a new and 
different claim than a claim for a nervous condition.  See 
Patton v. West, 12 Vet. App. 272 (1999) [the Court held that 
the Board correctly reviewed the appellant's PTSD claim as an 
original claim, and not a claim to reopen a prior denial of 
service connection for a nervous condition]; see also Samuels 
v. West, 11 Vet. App. 433 (1998) [a request to reopen a 
nervous disorder claim and a claim for PTSD are not the same 
claim]. 

The claim for which the veteran filed a notice of 
disagreement in 1976 was a claim for a nervous condition, as 
shown by the October 1976 SOC.  Based on the judicial 
precedent cited by the Board immediately above, that claim 
cannot be considered to be a claim for PTSD.  Therefore, an 
effective date for the award of service connection for PTSD 
cannot be based on this claim.  The initial claim of 
entitlement to service connection for PTSD, which was 
ultimately granted, was filed on November 29, 1994.  November 
24, 1994 was therefore correctly assigned as the effective 
date.   

The veteran also contends that a 1987 appeal involved a claim 
for a nervous condition.  No documentation could be found to 
support this; a copy of a 1987 SOC was reproduced by the RO 
and indicates that the issue on appeal at that time was 
entitlement to a temporary total rating for a period of 
convalescence following eye surgery, under 38 C.F.R. § 4.30.  
A detailed summary of evidence and adjudicative action is 
included with that document, and there is no mention of 
another issue on appeal.  [Unlike 1976-77, the Board has 
records pertaining to its 1987-88 decisions.  Board records 
show that no decision was ever rendered in the 1987 appeal, 
and the RO's notation indicates that the file was lost in 
transit to the Board.]  

Even if one sets aside for the moment the fact that the claim 
involved a temporary total rating due to eye surgery, not a 
claim for a psychiatric disability, and accepts for the sake 
of argument that the claim was one for service connection for 
an unspecified psychiatric disability, that argument fails on 
the same basis as stated with respect to the 1975 claim.  
That is, because the 1987 claim did not involve PTSD, service 
connection for PTSD cannot be granted back to 1987.  

The record shows that although the RO became aware of the 
missing claims folder in 1991, it did not contact the veteran 
concerning this until July 1994.  The veteran's attorney 
contended in the May 2002 VA Form 9 that when the RO became 
aware of the missing claims folder in 1991 it should have 
been more aggressive in contacting the veteran, assessing 
what he was claiming and developing the evidence.  The 
gravamen of this argument appears to be that if the veteran 
had been notified earlier than in 1994, he would have filed 
the claim for service connection for PTSD earlier than in 
November 1994.  

The veteran's contention amounts to a claim of clear and 
unmistakable error (CUE) on the part of the RO.  However, a 
CUE claim must be based on a previous final decision.  See 38 
C.F.R. § 3.105(a) (2002).  An attack on improper procedure, 
such as an alleged failure on the part of the RO to assist 
the veteran in the development of his claim, cannot be the 
basis of CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(1994).  The argument thus cannot be accepted as allowing for 
an earlier effective date. 

To some extent, the veteran appears to be raising an argument 
couched in equity in that his claims have been badly handled 
by VA.  The Board does not dispute that the veteran appears 
to have been poorly served by VA.  However, the Board is 
bound by the law and is without authority to grant benefits 
on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 
1991 & Supp. 2002); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  As explained above, the Board has decided this case 
based on its view of judicial precedent found in decisions of 
both the Veterans Court and the Federal Circuit.  The Board 
further observes that "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress."  Smith 
(Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
[citing Office of Personnel Management v. Richmond, 496 U.S. 
414, 426 (1990)].  The effective date assigned in this case 
is dictated by the date of filing of the veteran's claim for 
PTSD.

The Board finds, therefore, that entitlement to an effective 
date prior to November 29, 1994 for the grant of service 
connection for PTSD is not shown as a matter of law.  See 
Shields v. Brown, 8 Vet. App. 346, 349 (1995) [an earlier 
effective date cannot be granted in the absence of statutory 
authority, which requires the filing of a claim].  See also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) [in a case 
where the law and not the evidence is dispositive, a claim 
must be denied because of the absence of legal merit or the 
lack of entitlement under the law].

  
ORDER

Entitlement to an effective date earlier than November 29, 
1994 for the award of service connection for PTSD is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

